OFFICE   OF   THE    ATTORNEY     GENERAL   OF   TEXAS
                                           AUSTIN


~Ew‘D c. ~MANN
 lr r o l*n
          .--




           Eon. N. Dssford, Chief Clerk
           Casualty Insurance Division
           Board of Insurance Commissioners
           AlstAn, Texas

           Dear   Sir:




                                      lsautiee of any polioy,      the   aom~ny
                                      0.00 for each such aaaitlonal,ahain

                             ,~purpoaecb applying this achedale, conti:
                  guous parcels or land shall be treatMt as ons'fiearoh,
                  provided the title,ia, at the tine;:appliaaticn   16
                  made, vested in one owner, regardless of the ieat
                  that such owner my have purdhesed,seldparcels SSQBI
                  difrerent souraea.*
                                                    Tours oery truly